HAWKINS, Judge.
Conviction is for forgery of a check drawn against the First National Bank of Gilmer, Tex. Punishment was assessed at four years in the penitentiary.
Appellant files with the record a brief complaining of the refusal of his first application for continuance and to certain testimony heard by the court at the time his motion for new trial Was presented, which motion was based on the action of the court in refusing said continuance.
No statement of facts is brought forward and no bills of exception complaining of the action of the court on the application of continuance, and no testimony heard upon the motion for new trial relative thereto is brought forward. In such condition nothing is presented for review.
The judgment is affirmed.